67 F.3d 293NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re William B. CAREY, Appellant,v.Roger T. SMITH;  Elizabeth S. Smith, Plaintiffs-Appellees,andOhio Farmers Insurance Company;  Crawford & Company, acorporation, Defendants-Appellees.
No. 94-2424.
United States Court of Appeals, Fourth Circuit.
Argued July 10, 1995.Decided Sept. 8, 1995.

ARGUED:  William B. Carey, Berkeley Springs, WV, for Appellant.  Catherine Dabney Munster, McNEER, HIGHLAND & McMUNN, Clarksburg, WV;  Mark Jenkinson, HUNT, LEES, FARRELL & KESSLER, Martinsburg, WV, for Appellees.  ON BRIEF:  Curtis G. Power, III, STEPTOE & JOHNSON, Martinsburg, WV;  Robert D. Aitcheson, Charles Town, WV, for Appellees.
Before RUSSELL, WIDENER, and HALL, Circuit Judges.
OPINION
PER CURIAM:


1
In June 1994, shortly after trial had commenced, Roger and Elizabeth Smith settled their lawsuit against Ohio Farmers Insurance Co. and Crawford & Co. for $100,000.  The district court approved the settlement, the terms of which reserved $33,333 for the payment of attorney fees.  William B. Carey, who initially took the Smiths' case, and Robert Aitcheson, the Smiths' second lawyer, had each previously filed, pursuant to West Virginia law, a "Notice of Attorney's Lien" with the court.


2
Mark Jenkinson, the attorney who eventually procured the settlement, contacted Carey and Aitcheson to arrange a suitable division.  Aitcheson accepted $6,500 in satisfaction of his claim of approximately $14,000, but Jenkinson could not come to terms with Carey, who maintained that he had provided over $19,000 in legal services to the Smiths.  After conducting a telephonic hearing on the matter, the district court entered an order granting Carey $3,000 of the remaining $26,833.  Carey appeals.*


3
The district court has broad discretion to award and allocate attorney fees.  See Carroll v. Wolpoff & Abramson, 53 F.3d 626, 628 (4th Cir.1995).  We have considered the briefs and arguments of the parties, and we are satisfied that the court did not abuse its discretion in this case.  The judgment of the district court is therefore affirmed.

AFFIRMED


*
 The insurance companies and the Smiths have filed motions to dismiss this appeal.  We deny the motions